By the Court, Nelson, Ch. J.
This was a special action on the case against the defendants below, a private corporation, to recover damages for a serious injury to the plaintiff, incurred through the negligence of the former in not taking down the walls of a church belonging to them, in Canal-street, after the rest of the building had been consumed by fire. The walls were much damaged and left in too weak and unsafe a condition to be allowed to remain standing. A portion was after-wards blown down, burying the plaintiff, while passing along upon the side-walk, in the ruins.
The question of negligence was properly submitted to the jury, who found against the defendants in the court below, and the sole point now to be determined is, whether the action will lie against a corporation. We are clearly of opinion that it will. The following authorities are decisive in favor of maintaining it, and sustain the judgment of the court below : Yar*194borough v. The Bank of England, (16 East) 6 ;) Townsend y. The Susquehannah Turnpike Co.) (6 John. R. 90 ;) The Chestnut Hill Spring House Turnpike Co. v. Rutter, (4 Serg. & Rawle, 6 ;) Matthews v. West London Water Works Co., (3 Campb. 403 ;) Gibson v. Inglis, (4 id. 72 ;) Duncan v. The Surrey Canal Co., (3 Stark. R. 50 ;) Sutton v. The Bank of England, (1 Cafr. 4" Payne, 193 ;) 2 Kent’s Com. 284 ; Angel <Sp Ames on Corporations, 220.
Judgment affirmed.